Citation Nr: 0704946	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  98-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant had initial active duty for training from 
October 1992 to March 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In an October 2005 decision, the Board 
denied service connection for hypertension.  

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2006, the Court granted a Joint Motion for an Order Vacating 
and Remanding the Board Decision (Joint Motion) and vacated 
the Board's decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Board's decision, the Board afforded more probative 
weight to a June 2003 VA opinion over an April 1997 VA 
medical opinion.  One of the reasons for affording less 
probative value to the earlier opinion was due to the fact 
that the VA examiner did not have the opportunity to review 
the records.  With regard to the June 2003 medical opinion, 
the Board acknowledged that there was a confusing comment at 
the end of the report in which the examiner stated that he 
did not have medical records for the appellant's period of 
active duty.  However, the Board noted that the service 
records were interspersed throughout the claims file and that 
the examiner referred to pertinent clinical findings from 
medical records for the appellant's pertinent period of 
service at the beginning of the medical report. 

Nevertheless, the Joint Motion pointed out that the lack of 
review of the service medical records was one of the reasons 
for discounting the probative value of the April 1997 report 
while, in essence, the June 2003 report appeared to have the 
same deficiency.  Thus, it was indicated that clarification 
should be sought from the examiner or a new medical opinion 
should be obtained.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the 
appellant should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  Return the claims file to the 
examiner who conducted the June 2003 
examination.  If that examiner is 
unavailable, schedule the appellant for a 
VA examination to determine the nature 
and etiology of any current hypertension 
disability.  The available examiner 
should review the claims folder prior to 
examination and the examiner should state 
that the claims file was reviewed in its 
entirety, to include medical records 
dated during the appellant's period of 
active duty for training from October 
1992 to March 1993.  The examiner should 
opine as to the following questions in 
terms of whether it is more likely than 
not, less likely than not, or at least as 
likely as not:

A.	that the appellant's hypertension 
underwent an increase in disability 
during the appellant's period of 
active duty for training from October 
1992 to March 1993.  
B.	that if the appellant's hypertension 
underwent an increase in disability 
during the appellant's period of 
active duty for training from October 
1992 to March 1993, was the increase 
in disability due to the natural 
progress of the disease or was the 
increase in disability beyond the 
natural progress of the disease.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


